Citation Nr: 1758758	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1966 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a June 2017 videoconference hearing before the undersigned Veterans Law Judge. A transcript is of record.


FINDINGS OF FACT

1. The Veteran's in-service duties during the Vietnam Era required him to be on or near the perimeter of the Don Muang Royal Thai Air Force base in Thailand.

2. The Veteran's CLL may be presumed to have been incurred during service, based on facts-found in-service herbicide agent exposure.  


CONCLUSIONS OF LAW

1. On a facts-found basis, in-service herbicide agent exposure has been established. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

2. Service connection for CLL is warranted. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. Any error in notice or assistance is harmless given the favorable determination in this case.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Certain diseases, including chronic lymphocytic leukemia, associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Veteran has stated that he was exposed to herbicide agents while stationed in Thailand. VA procedures for verifying exposure to herbicide agents in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"). VA has determined that there was significant use of herbicide agents on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand" (Project CHECO Report). Special consideration of herbicide agent exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H.5.b.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied. If the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

VA treatment records dated in December 2014 note a diagnosis of chronic lymphoid leukemia, satisfying the first element of service connection, a current diagnosis.

During the June 2017 Board hearing, the Veteran testified that he was stationed at Don Muang Royal Thai Air Force Base from 1969 to 1970. He stated that the service members could check out bikes from the recreation room and use them on the walking track on the perimeter of the base where Agent Orange was sprayed. He testified that he would walk or ride his bike on the perimeter two or three times every week for one year. He also testified that the dining hall where he worked was located on the perimeter of the base. 

The evidence of record clearly establishes that the Veteran had service at one of the designated Thailand military bases. He also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicide agents were used near those air base perimeters in Thailand. The Board finds the statements of the Veteran about herbicide agent exposure while on base to be competent and credible. 

In light of the above evidence, the Board finds that the Veteran's duties at the Don Muang Royal Thai Air Force base in Thailand exposed him to herbicide agents. 

Accordingly, service connection for CLL is warranted. See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).


ORDER

Service connection for CLL is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


